Citation Nr: 0924602	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-22 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision granted service 
connection for PTSD and assigned a 50 percent evaluation.  
The Veteran disagreed with the evaluation assigned, and this 
appeal ensued.  In February 2008, the Board remanded this 
case for further development.


FINDING OF FACT

The Veteran's PTSD has been manifested by symptoms that more 
nearly approximate occupational and social impairment with 
deficiencies in most areas, but not total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but not 
greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 
9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's claim for an increased rating for PTSD arises 
from the Veteran's initial disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. 
Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development 
of the claim for an initial increased rating.  This duty 
includes assisting the Veteran in the procurement of service 
treatment records and pertinent post-service treatment 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment 
records are associated with the claims folder, as are post-
service VA and private medical examination reports and 
treatment records.  In addition, neither the Veteran nor his 
representative has identified any relevant record or document 
that has not been obtained or that is not adequately 
addressed in records or documents already associated with the 
claims folder.  The Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, 0r 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of the claims.  


II.  Entitlement to an Initial Rating in Excess of 50 percent 
for PTSD

Service connection for PTSD was granted in the June 2003 
rating decision, at which time a 50 percent rating was 
assigned effective from July 31, 2002.  The Veteran filed a 
timely notice of disagreement with the assigned rating in 
March 2004.  

Since the Veteran is appealing the initial assignment of a 
disability rating, following the award of service connection, 
the Board will consider staged ratings, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

VA treatment records from October 2002 reflect that the 
Veteran's depression and PTSD screens were positive.  The 
Veteran admitted to having a bad temper, but denied any 
homicidal or suicidal ideations, or that his symptoms were 
interfering with his daily activities.  

VA PTSD examination in May 2003 revealed that the Veteran 
reported a history of occupational difficulties due to his 
temper.  He also reported daily intrusive thoughts about 
Vietnam, nightmares about Vietnam at the rate of once a 
month, occasional flashbacks, difficulty with sleep, 
avoidance issues, a lost of interest in the hobby of fishing, 
few friends, and an exaggerated startle response.  The most 
significant problem was anger.  He did relate some 
improvement in his anxiety and depression with medication.  
Mental status examination revealed that the Veteran was 
appropriately groomed and dressed, and that there was no 
evidence of delusions or hallucinations.  The Veteran also 
reported no homicidal or suicidal ideations or intent.  The 
VA PTSD examiner further indicated that tests confirmed that 
the Veteran was experiencing intrusive experiences, 
dissociation, defensive avoidance, anger/irritability and 
anxious arousal, depressed mood, impaired self-reference, and 
tension reduction behavior.  The Axis I diagnosis was PTSD 
and the Veteran was assigned a global assessment of 
functioning (GAF) scale score of 45.  The examiner commented 
that the Veteran's PTSD was having a significant impact on 
both his social and occupational functioning.

VA outpatient treatment records for the period of May 2003 to 
February 2008 reflect that in late May 2003, the Veteran's 
chief complaints were a bad temper and nightmares.  He 
further reported symptoms of isolation, difficulty with 
sleep, irritability, and avoidance.  Mental status 
examination revealed that the Veteran was emotionally 
constricted.  He was also found to be nervous, experience 
flashbacks, have a depressed mood, feel alone, and have 
feelings of hopelessness.  The diagnosis was PTSD with sleep 
deprivation syndrome, moderate severity, dysthymic disorder, 
and shame based depression.  The examiner assigned a GAF of 
45.  In July 2003, the Veteran reported increased sleep with 
medication.  He continued to carry a GAF of 45.  In February 
2004, the Veteran was indicated to have a positive depression 
scale.  In May 2004, the Veteran continued to report 
irritability and depression.  In October 2004, the Veteran 
was found to exhibit anxious mood/angry affect and denied any 
hobbies or interests.  He continued to carry a GAF of 45.  In 
June 2005, although the Veteran reported some improvement 
with irritability, the Veteran was still assessed with PTSD 
with sleep deprivation syndrome, moderate severity, dysthymic 
disorder, and shame based depression, and a GAF of 45 was 
assigned.  

In March 2006, the Veteran was not irritable but denied any 
friends or hobbies.  His GAF was 50.  In September 2006, it 
was noted that the Veteran continued to have constricted 
affect but that he was in a slightly more relaxed mood.  It 
was also noted that he was still irritable, when provoked.  
His GAF was 55.  In January 2007, he was assigned a GAF of 
51.  In January 2008, the Veteran still reported problems 
with sleep and was assigned a GAF of 62.  

A private medical report from psychologist Mitchell Young, 
dated in March 2008, reflects that he had been treating the 
Veteran for the previous eighteen months for PTSD.  The 
Veteran's PTSD symptoms were noted to include intrusive 
thoughts and images, emotional numbing, outbursts of anger 
and range, isolation and alienation, sleep disturbance and 
nightmares, avoidance of thoughts and reminders of Vietnam, 
and hypervigilance.  The examiner found that the Veteran 
experienced severe and chronic impairment in four areas.  
These were mood swings and emotional numbness, noting that 
the Veteran was unable to name or express his moods or 
experience empathy for others, impairment of thought 
processes and cognitive function, noting that it was 
necessary for the Veteran to distort his thinking to come in 
line with his impaired perceptions, impaired concentration 
and task completion, and impaired social interaction and 
family relationships.  The examiner further noted that the 
Veteran experienced social isolation, estrangement from 
friends and family, and alienation from the community, and 
that the Veteran believed that interaction with other 
individuals brought only negative consequences.  Given the 
severity and chronic nature of the Veteran's symptoms, the 
examiner believed that it was unlikely that much progress 
would be made in reducing his symptoms.  

VA PTSD examination in March 2009 revealed that the Veteran 
reported a history of depression and suicidal ideation.  He 
denied any psychotic symptoms or homicidal ideation.  He did 
have startle response symptoms.  He also reported anger 
problems, episodes of shouting and violence.  Mental status 
examination revealed that the Veteran was very anxious and 
uneasy.  Reasoning, comprehension, concentration and memory 
were noted to be good.  In his review of the Veteran's 
psychological symptoms, the examiner found that the results 
endorsed social anxiety in addition to panic attacks.  It 
also revealed depression, insomnia, anhedonia, nightmares, 
and anger management problems.  The Veteran currently denied 
any homicidal or suicidal ideas.  He denied having any 
friends.  It was the examiner's opinion that the Veteran's 
condition was no worse than it had been measured to be in the 
past.  It was his further opinion that the Veteran's 
condition had been adequately rated and had never been worse 
than currently rated.  The PTSD examiner again noted the 
Veteran's history of suicidal ideation.  The Axis I diagnosis 
was chronic, moderate PTSD, depressive disorder not otherwise 
specified with anxiety, and undifferentiated somatoform 
disorder, and the Veteran was assigned a GAF of 60.  

The Veteran's service-connected PTSD has been evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" criteria for neuropsychiatric 
disabilities which took effect on November 7, 1996.  As the 
subject claim for PTSD was filed in July 2002, the evaluation 
of the Veteran's PTSD will be based on consideration of only 
the "new" criteria.  

The applicable rating criteria permit a 50 percent rating for 
the Veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 70 percent rating for the 
Veteran's disability where there is the following disability 
picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 100 percent rating for the 
Veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

Under the Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed.) (DSM-IV), GAF scores of 51 to 60 
generally reflect some moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

After a review of the evidence of record, the Board finds 
that throughout the time period relevant on appeal, the 
Veteran's PTSD has been manifested by symptoms that more 
nearly approximate occupational and social impairment, with 
deficiencies in most areas, due to symptoms of some suicidal 
ideation, ongoing depression, problems with anger management 
and irritability, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  In addition, while the record 
reflects GAF scores over the range of 51-62 since September 
2006, the Veteran's disability has otherwise been manifested 
by numerous scores in the range of 45 to 50, all indicative 
of serious occupational and social impairment, and the above-
noted symptoms have been consistently demonstrated since the 
filing of the Veteran's original claim.  Consequently, giving 
the Veteran the benefit of the doubt, the Board finds that a 
70 percent rating is warranted for his service-connected 
PTSD.  

On the other hand, while the evidence of record does reflect 
serious social and occupational impairment, it does not 
reflect that the impairment is total.  Indeed, while 
examiners have noted that the Veteran's PTSD had a severe or 
significant impact on both social and occupational 
functioning, there is no opinion that the Veteran's symptoms 
result in total social and occupational impairment.  
Moreover, the Board finds that the evidence as a whole does 
not show symptoms such as persistent delusions and/or 
hallucinations, and is otherwise devoid of evidence of 
symptoms such as gross impairment in thought processing or 
communication, inappropriate behavior, persistent danger of 
hurting self or others, intermittent inability of the Veteran 
to perform activities of daily living, disorientation to time 
or place, and memory loss for names of close relatives, own 
occupation or own name, so as to more nearly approximate 
total occupational and social impairment, as required for a 
100 percent disability rating.  38 C.F.R. § 4.130.  

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
PTSD cause symptoms of depression, poor sleep, anger 
management issues, and isolative behavior that significantly 
interfere with his ability to carry on certain occupational 
and social activities.  However, such impairment is 
contemplated by the applicable rating criteria.  The rating 
criteria reasonably describe the Veteran's disability.  
Referral for consideration of extraschedular ratings is, 
therefore, not warranted.  


ORDER

Entitlement to a 70 percent rating, but not greater, for 
service-connected PTSD is granted, subject to the statutes 
and regulations governing the payment of monetary benefits.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


